    AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                             Sheet 1



                                            UNITED STATES DISTRICT COURT
                                                               Middle District
                                                            __________ DistrictofofAlabama
                                                                                    __________
              UNITED STATES OF AMERICA                                          Judgment in a Criminal Case
                         v.                                                     (For Revocation of Probation or Supervised Release)

                           CALEB ELLIOTT
                                                                                Case No. 2:12cr221-11-MHT
                                                                                USM No. 14759-002
                                                                                 Donnie W. Bethel
                                                                                                         Defendant’s Attorney
      THE DEFENDANT:
      ✔ admitted guilt to violation of condition(s)
      G                                                          1 and 2 of the petition        of the term of supervision.     amended 2/12/19
      G was found in violation of condition(s) count(s)                                     after denial of guilt.
      The defendant is adjudicated guilty of these violations:

      Violation Number               Nature of Violation                                                             Violation Ended


      1                                The defendant committed another federal, state or local crime.                12/17/2019
      2                                The defendant unlawfully possessed a controlled substance.                    12/17/2019
      3                                The defendant committed another federal, state or local crime.                02/08/2019

             The defendant is sentenced as provided in pages 2 through              5       of this judgment. The sentence is imposed pursuant to
      the Sentencing Reform Act of 1984.
      G The defendant has not violated condition(s)                             and is discharged as to such violation(s) condition.
             The defendant plead no contest to violation number 3.
               It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
      fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
      economic circumstances.

      Last Four Digits of Defendant’s Soc. Sec. No.: 5358                        03/06/2019
                                                                                                    Date of Imposition of Judgment
      Defendant’s Year of Birth:            1995
                                                                                 /s/ Myron H. Thompson
      City and State of Defendant’s Residence:                                                            Signature of Judge
      Deatsville, AL
                                                                                 MYRON H. THOMPSON, U.S. DISTRICT JUDGE
                                                                                                       Name and Title of Judge

                                                                                 03/29/2019
                                                                                                                 Date




                                                                                                             This page is always included when printing.
Print this page now          Reset this page
      AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                              Sheet 2— Imprisonment
                                                                                                        Judgment — Page   2       of    5
      DEFENDANT: CALEB ELLIOTT
      CASE NUMBER: 2:12cr221-11-MHT

                                                                     IMPRISONMENT

                  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
       term of:
      23 Days (Time Served). The term of supervised release imposed on October 26, 2017 is revoked.




           G The court makes the following recommendations to the Bureau of Prisons:




           ✔ The defendant is remanded to the custody of the United States Marshal.
           G

           G The defendant shall surrender to the United States Marshal for this district:
               G     at                                 G a.m.         G p.m.       on                                        .
               G     as notified by the United States Marshal.

           G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               G     before 2 p.m. on                                           .
               G     as notified by the United States Marshal.
               G     as notified by the Probation or Pretrial Services Office.

                                                                            RETURN

      I have executed this judgment as follows:




               Defendant delivered on                                                        to

      at                                                  with a certified copy of this judgment.




                                                                                                     UNITED STATES MARSHAL


                                                                                By
                                                                                                  DEPUTY UNITED STATES MARSHAL




                                                                                                                     Include this page when printing?
Print this page now          Reset this page                                                                                      Yes       No
       AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                               Sheet 3 — Supervised Release
                                                                                                       Judgment—Page     3     of       5
      DEFENDANT: CALEB ELLIOTT
      CASE NUMBER: 2:12cr221-11-MHT
                                                                 SUPERVISED RELEASE

      Upon release from imprisonment, you will be on supervised release for a term of :
       12 Months.

           	
           	
           	

                          	

                 	
           	


                 	




                                                             MANDATORY CONDITIONS
      1.       You must not commit another federal, state or local crime.
      2.       You must not unlawfully possess a controlled substance.
      3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
               from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                        G The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                            substance abuse. (check if applicable)
      4.        G You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                   restitution. (check if applicable)
      5.        ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
                G
      6.        G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
                   as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
                   where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
      7.        G	 You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.




                                                                                                                   Include this page when printing?
Print this page now           Reset this page                                                                                 Yes         No
       AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                               Sheet 3A — Supervised Release
                                                                                                        Judgment—Page      4     of        5
       DEFENDANT: CALEB ELLIOTT
       CASE NUMBER: 2:12cr221-11-MHT

                                                 STANDARD CONDITIONS OF SUPERVISION
       As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
       imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
       needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
       condition.

       1.	    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
              your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
              different time frame.
       2.	    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
              and when you must report to the probation officer, and you must report to the probation officer as instructed.
       3.	    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
              from the court or the probation officer.
       4.	    You must answer truthfully the questions asked by your probation officer.
       5.	    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
              arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
              notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
              officer within 72 hours of becoming aware of a change or expected change.
       6.	    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
              officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
       7.	    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
              from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
              officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
              or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
              probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
              officer within 72 hours of becoming aware of a change or expected change.
       8.	    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
              been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
              permission of the probation officer.
       9.	    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
       10.	   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
              that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
              nunchakus or tasers).
       11.	   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
              without first getting the permission of the court.
       12.	   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
              may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
              contact the person and confirm that you have notified the person about the risk.
       13.	   You must follow the instructions of the probation officer related to the conditions of supervision.


       U.S. Probation Office Use Only
       A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
       judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and
       Supervised Release Conditions, available at: www.uscourts.gov.

       Defendant's Signature		                                                                         Date




                                                                                                                     Include this page when printing?
Print this page now           Reset this page                                                                                    Yes           No
       AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                               Sheet 3D — Supervised Release
                                                                                              Judgment—Page    5    of      5
       DEFENDANT: CALEB ELLIOTT
       CASE NUMBER: 2:12cr221-11-MHT

                                                   SPECIAL CONDITIONS OF SUPERVISION

     1. The defendant shall reside in a community corrections facility maintained or under contract to the Federal Bureau of
     Prison for a term of six months and shall comply with the rules of that facility. The defendant shall remain in custody of the
     United States Marshals Service until a bed becomes available and shall be released at that time only to a representative of
     either the Federal Defender Program or the United Sates Probation Office.

     2. The defendant shall participate in a program approved by the United States Probation Office for substance abuse, which
     may include testing to determine whether he has reverted to the use of drugs. The defendant shall contribute to the cost of
     any treatment based on his ability to pay and the availability of third-party payments.

     3. The defendant shall participate in a mental-health treatment program approved by the United States Probation Office
     and contribute to the cost based on his ability to pay and availability of third-party payments.

     4. The defendant shall attend mental-health counseling on at least a monthly basis.

     5. The defendant shall submit to a search of your person, residence, office and vehicle pursuant to the search
     policy of this Court.




                                                                                                         Include this page when printing?
Print this page now           Reset this page                                                                       Yes         No
